856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dewitt Talmadge FERRELL, Jr. and Frankie S. Ferrell,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-1836.
United States Court of Appeals, Sixth Circuit.
Sept. 6, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Petitioners-Appellants, Dewitt Talmadge Ferrell, Jr. and Frankie S. Ferrell, husband and wife, (taxpayers) petitioned this court for review of the United States Tax Court's decision assessing deficiencies in their individual income taxes in the aggregate amount of $23,119.43 plus negligence penalties for their 1982 and 1982 joint income tax returns.


2
After reviewing the briefs and record in their entirety, this court concludes that the Tax Court correctly determined that the taxpayers failed to establish that their activities under "Ferrell Enterprise" were engaged in for profit.  Accordingly, the decision of the Tax Court is affirmed for the reasons stated in the opinion of Judge Korner of February 23, 1987.